Exhibit 10.10

FARO Technologies 2009 Equity Incentive Plan

Incentive Stock Option Award Agreement

You have been selected to participate in the FARO Technologies, Inc. 2009 Equity
Incentive Plan (the “Plan”), as specified below:

Optionee:

Grant Date:

Date of Expiration:

Number of Shares Covered by Option:

Option Price:

THIS AGREEMENT, evidences the grant of a stock option (the “Option”) by FARO
Technologies, Inc., a Florida corporation (the “Company”), to the Optionee named
above, on the date indicated above, pursuant to the provisions of the Plan.

The Agreement and the Plan contain the terms and conditions governing the
Option. If there is any inconsistency between the terms of this Agreement and
the terms of the Plan, the Plan’s terms shall completely supersede and replace
the conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein. The parties hereto agree as follows:

1. Grant of Stock Option. The Company hereby grants to the Optionee an Option to
purchase the number of Shares set forth above, at the stated Option Price set
forth above, which is one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date, in the manner and subject to the terms and conditions
of the Plan and this Agreement. The Option is intended to constitute, and shall
be treated for all purposes, as an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended.

2. Exercise of Stock Option.

(a) Except as provided herein and in the Plan, the Option shall vest, and the
Optionee may exercise the Option, according to the following schedule with
respect to each installment shown in the schedule on and after the vesting date
applicable to such installment set forth below; provided that the Optionee must
be employed by the Company on each applicable vesting date, and provided further
that no exercise may occur before the first anniversary of the Grant Date or
subsequent to the close of business on the Date of Expiration.

 

Elapsed Number of Years after

Grant Date

 

Cumulative Percentage of Shares

Subject to Option Which May be

Purchased (which

number of shares shall be

rounded

down to the nearest whole

number)

 

Number of Shares Subject to

Option Which May be

Purchased (which shall be

rounded down to the nearest

whole number)

Less than one Year

  0%   0

One Year

  33.3%  

Two Years

  66.6%  

Three Years

  100%  



--------------------------------------------------------------------------------

Notwithstanding the foregoing vesting schedule, if a Change in Control occurs,
and the Optionee is a Covered Executive on the date of such Change in Control,
then the Option shall become fully-vested on the date of such Change in Control.

(b) In the event the Optionee dies while he or she is an employee of the Company
or any Affiliate or if his or her employment is terminated by reason of his or
her disability (as determined by the Committee), the Option, to the extent then
vested and exercisable on the date of death or termination (as the case may be),
may be exercised as follows: (i) by the legal representative of the Optionee or
such persons that have acquired the Optionee’s rights under the Option by will
or by the laws of descent and distribution, at any time within twelve
(12) months after the date of the Optionee’s death while an employee of the
Company or any Affiliate; or (ii) by the Optionee or his or her legal
representative or guardian at any time within twelve (12) months after the
termination of the Optionee’s employment by reason of disability, but in either
case in no event later than the Date of Expiration. The Committee, in its sole
discretion, shall have the right to permit exercise of all or any portion of the
unvested Option, and/or to immediately vest all or any portion of such Option,
subject to such terms as the Committee, in its sole discretion, deems
appropriate.

(c) If the employment of the Optionee is terminated by the Company or any
Affiliate “for cause,” the Option shall terminate immediately and automatically
upon such termination and shall not be exercisable following such termination of
employment, regardless of the vested status of the Option. For purposes of this
Agreement, termination “for cause” means any termination of Optionee’s
employment by reason of (i) any action or omission on the part of the Optionee
that is deemed contrary to the interests of the Company or any Affiliate or not
in the interests of the Company or any affiliate, or (ii) the Optionee’s failure
to achieve his or her performance or other objectives or satisfy the
requirements the Optionee’s employment duties, in each case as determined by the
Committee or the Board of Directors in its respective sole discretion and which
decision shall be final, conclusive and binding on, and nonappealable by the
Optionee (and any person claiming by or through the Optionee).

(d) In the event that the Optionee’s employment with the Company or its
Affiliates terminates for any reason other than as provided in Section 2(b) or
Section 2(c) herein, the Option, to the extent then vested and exercisable on
the date of termination, may be exercised by the Optionee at any time within
three (3) months after the date of termination of employment, but in no event
later than the Date of Expiration. The Committee, in its sole discretion, shall
have the right to permit exercise of all or any portion of the unvested Option,
and/or to immediately vest all or any portion of such Option, subject to such
terms as the Committee, in its sole discretion, deems appropriate.

(e) This Option may be exercised during the life of the Optionee only by the
Optionee (or the Optionee’s legal representative as provided in this Section 2).

3. Limitations on Exercise. The Optionee must exercise all rights under this
Agreement prior to the seventh anniversary of the Grant Date (i.e., the Option
will expire upon the seventh anniversary of the Grant Date).

4. Manner of Exercise and Payment. The Option may be exercised only by
(a) written notice to the Company, addressed to the Corporate Secretary of the
Company at its corporate headquarters at 250 Technology Park, Lake Mary, Florida
32746, specifying the number of shares in respect to which the Option is being
exercised and (b) full payment of the Option Price of the

 

- 2 -



--------------------------------------------------------------------------------

Shares being purchased. Payment of the Option Price shall be (a) in cash or by
certified check or bank draft; (b) by delivery (actual or by attestation) of
Shares previously-acquired by the purchaser; (c) at the election of the Company,
by withholding of Shares from the Option; or (d) by any combination thereof.
Shares surrendered or withheld for this purpose shall be valued at the Fair
Market Value on the date of exercise. No Shares shall be issued until full
payment therefor has been made. To the extent permitted under Regulation T of
the Federal Reserve Board, and subject to applicable securities laws and any
limitations as may be applied from time to time by the Committee (which need not
be uniform), the Option may be exercised through a broker in a so-called
“cashless exercise” whereby the broker sells the Option shares on behalf of
Optionee and delivers cash sales proceeds to the Company in payment of the
exercise price.

5. Nontransferability of the Option. This Option shall not be transferable by
the Optionee otherwise than by will or the laws of descent and distribution.

6. Tax Withholding. The Company may deduct and withhold from any cash otherwise
payable to the Optionee (whether payable as salary, bonus or other compensation)
such amount as may be required for the purpose of satisfying the Company’s
obligation to withhold Federal, state or local taxes. Further, in the event the
amount so withheld is insufficient for such purpose, the Company may require
that the Optionee pay to the Company upon its demand or otherwise make
arrangements satisfactory to the Company for payment of such amount as may be
requested by the Company in order to satisfy its obligation to withhold any such
taxes. The Optionee shall be permitted to satisfy the Company’s tax withholding
requirements by making a written election (in accordance with such rules and
regulations and in such form as the Committee may determine) to have the Company
withhold Shares otherwise issuable to the Optionee pursuant to the exercise of
the Option (the “Withholding Election”) having a Fair Market Value on the date
income is recognized (the “Tax Date”) equal to the minimum amount required to be
withheld. If the number of Shares withheld to satisfy withholding tax
requirements shall include a fractional share, the number of shares withheld
shall be reduced to the next lower whole number and the Optionee shall deliver
cash in lieu of such fractional share, or otherwise make arrangements
satisfactory to the Company for payment of such amount. A Withholding Election
must be received by the Corporate Secretary of the Company on or prior to the
Tax Date.

7. Status of Optionee. The Optionee shall not be deemed for any purposes to be a
shareholder of the Company with respect to any of the Optioned Shares except to
the extent that the Option shall have been exercised with respect thereto, the
shares shall have been fully paid, and a stock certificate issued therefor.
Neither the Plan nor the Option shall confer upon the Optionee any right to
continue in the employ of the Company or any of its Affiliates, nor to interfere
in any way with the right of the Company to terminate the employment of the
Optionee at any time.

8. Powers of the Company Not Affected. The existence of the Option shall not
affect in any way the right or power of the Company or its shareowners to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.

9. Interpretation by Committee. As a condition of the granting of the Option,
the Optionee agrees, for himself or herself and his or her legal representatives
or guardians, that this

 

- 3 -



--------------------------------------------------------------------------------

Agreement shall be interpreted by the Committee and that any interpretation by
the Committee of the terms of this Agreement and any determination made by the
Committee pursuant to this Agreement shall be final, binding and conclusive.

10. Miscellaneous.

(a) This Agreement and the rights of the Optionee hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the Option, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Optionee.

(c) The Optionee agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities and tax laws in exercising
his or her rights under this Agreement.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement, with
respect to the Option, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase
of all or substantially all of the business and/or assets of the Company, or the
result of a merger, consolidation or otherwise.

(f) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.

IN WITNESS WHEREOF, FARO Technologies, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be duly executed.

 

FARO TECHNOLOGIES, INC.     By:  

 

    Grant Date:                     

 

- 4 -